Citation Nr: 1435081	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-02 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Attorney


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Indianapolis, Indiana.  The Indianapolis, Indiana RO currently maintains jurisdiction over the claim.  A January 2008 rating decision from the St. Petersburg, Florida RO denied entitlement to service connection for a psychiatric condition.  A July 2008 rating decision from the Indianapolis, Indiana RO denied entitlement to service connection for a nerve condition of the bilateral feet.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in August 2009.  In April 2012, the Board remanded this case for a VA examination to determine the etiology of the claimed disabilities.  

After the examinations were conducted, service connection was granted in a November 2012 rating decision for lumbar radiculopathy, claimed as a nerve disorder of the feet; thus resolving that matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for a VA examination to determine if the Veteran's psychiatric disability is related to service or to service-connected disability.  The requested examination was conducted in May 2012.  The examiner thoroughly reviewed the Veteran's history and concluded that the Veteran has a depressive disorder, anxiety disorder, and personality disorder, none of which were related to service or service-connected disabilities (to include via aggravation).  With regard to etiology, the examiner indicated that the anxiety disorder appeared to be longstanding and reportedly began during childhood. Otherwise, etiology was not provided and rationale not provided.  In light of the foregoing, an addendum is needed and the examiner should also address if a preexisting psychiatric disability was aggravated during service, as the examiner's statements suggested a preexisting anxiety disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum from the examiner who conducted the May 2012 psychiatric examination, or ,if unavailable, from another VA examiner.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a psychiatric disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  

(b) If there is clear and unmistakable evidence that the Veteran had a preexisting psychiatric disorder at the time of his service entrance, is there clear and  unmistakable evidence that the Veteran's preexisting psychiatric disorder did not increase in severity (worsen) during service or any increase was due to the normal progression of the disease;

(c)  If the examiner determines that the Veteran did not have a psychiatric disorder that preexisted service, and with regard to any other psychiatric disorder, is it at least as likely as not that the Veteran currently has a psychiatric disorder that had its onset in, or is otherwise etiologically related, to his military service.

(d) The examiner should also opine whether it is at least as likely as not, that any current psychiatric disorder is proximately due to, or the result of, the service-connected ankle and back disabilities.  The examiner should also provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder is permanently aggravated by the Veteran's service-connected ankle and back disabilities.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The RO/AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  The RO/AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



